DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jinggao Li, Reg. No. 64,450 on Wednesday, March 9, 2022. 
The application has been amended as follows:
	
1. (Currently amended) A method for transmitting a Forward Error Correction (FEC) coding codeword, comprising:
dividing source data into N types of source data packets according to priorities, N being an integer greater than 1;
rearranging sub-data packets in the N types of source data packets according to said priorities to generate N types of intermediate data packets;

generating N types of recovery data packets according to the N types of intermediate codewords;
adding an index field and[[/or]] a priority indication field to the intermediate data packets and[[/or]] the recovery data packets; and
transmitting the intermediate data packets, the recovery data packets and corresponding indication information.

2. (Previously presented) The method for transmitting the FEC coding codeword according to claim 1, wherein
before dividing the source data into the N types of source data packets according to said priorities, the method comprises the following steps:
parsing header information of each sub-data packet in the source data packets to determine a priority corresponding to the sub-data packet.

3. (Original) The method for transmitting the FEC coding codeword according to claim 1, wherein
performing FEC coding on the N types of intermediate data packets to generate the N types of intermediate codewords comprises:

constructing coding matrices corresponding to the N types of intermediate data packets according to the coding matrix corresponding to each type of intermediate data packet; and
generating the N types of intermediate codewords according to the N types of intermediate data packets and the corresponding coding matrices thereof.

4. (Previously presented) The method for transmitting the FEC coding codeword according to claim 1, wherein
a coding matrix corresponding to each type of intermediate data packet comprises two sub-matrices, one of the sub-matrices is a joint matrix composed of a low-density parity-check (LDPC) matrix and an identity matrix corresponding to the intermediate data packet, and the other sub-matrix is a Luby Transform (LT) coding matrix corresponding to the intermediate data packet.

5. (Previously presented) The method for transmitting the FEC coding codeword according to claim 1, wherein
generating the N types of recovery data packets according to the N types of intermediate codewords comprises:

generating the N types of recovery data packets according to the expansion matrices of the LT coding matrices corresponding to the N types of intermediate data packets and the N types of intermediate codewords.

6. (Original) The method for transmitting the FEC coding codeword according to claim 5, wherein
the construction of the expansion matrices of the LT coding matrices corresponding to the N types of intermediate data packets is related to added redundant information.

7. (Previously presented) The method for transmitting the FEC coding codeword according to claim 1, wherein
the index field added in the recovery data packet is configured to indicate a sequence of sub-data packets in the recovery data packet, and/or indicate a sequence of sub-data packets in the recovery data packet under a priority corresponding to the priority indication field added in the recovery data packet, 

8. (Previously presented) The method for transmitting the FEC coding codeword according to claim 1, wherein
the index field added in the intermediate data packet is configured to indicate a sequence of sub-data packets in the intermediate data packet, and/or indicate a sequence of sub-data packets in the intermediate data packet under a priority corresponding to the priority indication field added in the intermediate data packet.

9. (Original) The method for transmitting the FEC coding codeword according to claim 1, wherein
the indication information is configured to indicate sub-data packets of the recovery data packet under each priority, and/or the indication information is configured to indicate sub-data packets of the intermediate data packet under each priority.

10. (Currently amended) A method for decoding a Forward Error Correction (FEC) coding codeword, comprising:

parsing an index field and[[/or]] a priority indication field contained in the recovery data packet and the intermediate data packet, and the indication information, and generating a recovery matrix according to a loss situation of the recovery data packet and the intermediate data packet, the index field of the recovery data packet and the intermediate data packet, and the indication information;
generating an intermediate codeword according to the recovery matrix and the received recovery data packet and intermediate data packet;
performing FEC decoding on the intermediate codeword to recover a decoded intermediate data packet; and
parsing total header information of sub-data packets in the decoded intermediate data packet, rearranging the sub-data packets in the decoded intermediate data packet, and recovering a source data packet.

11. (Previously presented) The method for decoding the FEC coding codeword according to claim 10, wherein
the index field contained in the recovery data packet is configured to indicate a sequence of sub-data packets in the recovery data packet, and/or indicate 

12. (Previously presented) The method for decoding the FEC coding codeword according to claim 10, wherein
the index field contained in the intermediate data packet is configured to indicate a sequence of sub-data packets in the intermediate data packet, and/or indicate a sequence of sub-data packets in the intermediate data packet under a priority corresponding to the priority indication field contained in the intermediate data packet.

13. (Original) The method for decoding the FEC coding codeword according to claim 10, wherein
the indication information is configured to indicate sub-data packets of the recovery data packet under each priority, and/or the indication information is configured to indicate sub-data packets of the intermediate data packet under each priority.


generating the recovery matrix according to the loss situation of the recovery data packet and the intermediate data packet, the index field contained in the recovery data packet, the index field contained in the intermediate data packet, and the indication information comprises:
generating a coding matrix of the intermediate data packet according to the index field and[[/or]] the priority indication field contained in the recovery data packet and the intermediate data packet, and the indication information; and
generating the recovery matrix according to the coding matrix of the intermediate data packet and the loss situation of the recovery data packet and the intermediate data packet.

15. (Previously presented) The method for decoding the FEC coding codeword according to claim 14, wherein
performing FEC decoding on the intermediate codeword to recover the decoded intermediate data packet comprises:
generating the decoded intermediate data packet according to a Luby Transform (LT) coding matrix of the intermediate data packet and the intermediate codeword.

16. (Currently amended) A device for transmitting a Forward Error Correction (FEC) coding codeword, comprising:
a mapping module, configured to divide source data into N types of source data packets according to priorities, N being an integer greater than 1;
a sorting module, configured to rearrange sub-data packets in the N types of source data packets according to said priorities to generate N types of intermediate data packets;
a coding module, configured to perform FEC coding on the N types of intermediate data packets to generate N types of intermediate codewords, and generate N types of recovery data packets according to the N types of intermediate codewords;
an index module, configured to add an index field and[[/or]] a priority indication field to the intermediate data packets and[[/or]] the recovery data packets; and
a sending module, configured to transmit the intermediate data packets, the recovery data packets and corresponding indication information.

17. (Original) The device for transmitting the FEC coding codeword according to claim 16, further comprising:


18. (Original) The device for transmitting the FEC coding codeword according to claim 16, wherein
performing, by the coding module, FEC coding on the N types of intermediate data packets to generate the N types of intermediate codewords comprises:
constructing a coding matrix corresponding to each type of intermediate data packet;
constructing coding matrices corresponding to the N types of intermediate data packets according to the coding matrix corresponding to each type of intermediate data packet; and
generating the N types of intermediate codewords according to the N types of intermediate data packets and the corresponding coding matrices thereof.

19. (Previously presented) The device for transmitting the FEC coding codeword according to claim 16, wherein


20. (Previously presented) The device for transmitting the FEC coding codeword according to claim 16, wherein
generating, by the coding module, the N types of recovery data packets according to the N types of intermediate codewords comprises:
constructing, according to Luby Transform (LT) coding matrices corresponding to the N types of intermediate data packets, expansion matrices of the LT coding matrices corresponding to the N types of intermediate data packets; and
generating the N types of recovery data packets according to the expansion matrices of the LT coding matrices corresponding to the N types of intermediate data packets and the N types of intermediate codewords.

21. (Original) The device for transmitting the FEC coding codeword according to claim 20, wherein


22. (Previously presented) The device for transmitting the FEC coding codeword according to claim 16, wherein
the index field added in the recovery data packet by the index module is configured to indicate a sequence of sub-data packets in the recovery data packet, and/or indicate a sequence of sub-data packets in the recovery data packet under a priority corresponding to the priority indication field added in the recovery data packet, and/or indicate a number of sub-data packets belonging to the corresponding priority or a proportion of the sub-data packets in the recovery data packet.

23. (Previously presented) The device for transmitting the FEC coding codeword according to claim 16, wherein
the index field added in the intermediate data packet by the index module is configured to indicate a sequence of sub-data packets in the intermediate data packet, and/or indicate a sequence of sub-data packets in the intermediate data 

24. (Original) The device for transmitting the FEC coding codeword according to claim 16, wherein
the indication information is configured to indicate sub-data packets of the recovery data packet under each priority, and/or the indication information is configured to indicate sub-data packets of the intermediate data packet under each priority.

25. (Currently amended) A device for decoding a Forward Error Correction (FEC) coding codeword, comprising:
a receiving module, configured to receive a sent recovery data packet and intermediate data packet and corresponding indication information;
a recovery matrix generating module, configured to parse an index field and[[/or]] a priority indication field contained in the recovery data packet and the intermediate data packet, and the indication information, and generate a recovery matrix according to a loss situation of the recovery data packet and the intermediate data packet, the index field of the recovery data packet,  the index field of the intermediate data packet, and the indication information;

a recovery module, configured to parse total header information of sub-data packets in the decoded intermediate data packet, rearrange the sub-data packets in the decoded intermediate data packet, and recover a source data packet.

26. (Previously presented) The device for decoding the FEC coding codeword according to claim 25, wherein
the index field contained in the recovery data packet is configured to indicate a sequence of sub-data packets in the recovery data packet, and/or indicate a sequence of sub-data packets in the recovery data packet under a priority corresponding to the priority indication field contained in the recovery data packet, and/or indicate a number of sub-data packets belonging to the corresponding priority or a proportion of the sub-data packets in the recovery data packet.

27. (Previously presented) The device for decoding the FEC coding codeword according to claim 25, wherein


28. (Original) The device for decoding the FEC coding codeword according to claim 25, wherein
the indication information is configured to indicate sub-data packets of the recovery data packet under each priority, and/or the indication information is configured to indicate sub-data packets of the intermediate data packet under each priority.

29. (Previously presented) The device for decoding the FEC coding codeword according to claim 25, wherein
generating, by the recovery matrix generating module, the recovery matrix according to the loss situation of the recovery data packet and the intermediate data packet, the index field of the recovery data packet and the index field of the intermediate data packet, and the indication information comprises:

generating the recovery matrix according to the coding matrix of the intermediate data packet and the loss situation of the recovery data packet and the intermediate data packet.

30. (Previously presented) The device for decoding the FEC coding codeword according to claim 29, wherein
the decoding module generates the decoded intermediate data packet according to a Luby Transform (LT) coding matrix of the intermediate data packet and the intermediate codeword.

31. (Currently amended) A non-transitory computer-readable storage medium storing a computer program, the computer program being executed by a processor to implement a first method for transmitting a Forward Error Correction (FEC) coding codeword comprising:
dividing source data into N types of source data packets according to priorities, N being an integer greater than 1;

performing FEC coding on the N types of intermediate data packets to generate N types of intermediate codewords;
generating N types of recovery data packets according to the N types of intermediate codewords;
adding index fields and[[/or]] priority indication fields to the intermediate data packets and[[/or]] the recovery data packets; and
transmitting the intermediate data packets, the recovery data packets and corresponding indication information; and/or a second method for decoding an FEC coding codeword of comprising: 
receiving a sent recovery data packet and intermediate data packet and corresponding indication information;
parsing an index field[[s]] and[[/or]] a priority indication field[[s]] contained in the recovery data packet and the intermediate data packet, and the indication information, and generating a recovery matrix according to a loss situation of the recovery data packet and the intermediate data packet, the index field[[s]] of the recovery data packet and the intermediate data packet, and the indication information;

performing FEC decoding on the intermediate codeword to recover a decoded intermediate data packet; and
parsing total header information of sub-data packets in the decoded intermediate data packet, rearranging the sub-data packets in the decoded intermediate data packet, and recovering a source data packet. 

Allowable Subject Matter
1-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “rearranging sub-data packets in the N types of source data packets according to said priorities to generate N types of intermediate data packets…adding an index field and a priority indication field to the intermediate data packets and the recovery data packets; and transmitting the intermediate data packets, the recovery data packets and corresponding indication information”, as substantially described in independent claim(s) 1, 16 and 31.  These limitations, in combination with the remaining limitations of claim(s) 1, 16 and 31 are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “parsing an index field and a priority indication field contained in the recovery data packet and the intermediate data packet, and the indication information, and generating a recovery matrix according to a loss situation of the recovery data packet and the intermediate data packet, the index field of the recovery data packet and the intermediate data packet, and the indication information…generating an intermediate codeword according to the recovery matrix and the received recovery data packet and intermediate data packet…parsing total header information of sub-data packets in the decoded intermediate data packet, rearranging the sub-data packets in the decoded intermediate data packet, and recovering a source data packet”, as substantially described in independent claim(s) 10 and 25.  These limitations, in combination with the remaining limitations of claim(s) 10 and 25  is/are not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.